DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 73-76, 78 and 80-95 are pending in the instant invention.  According to the In The Claims, filed April 29, 2022, claims 73-76, 78, 80 and 89 were amended and claims 1-72, 77 and 79 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/CN2018/074108, filed January 25, 2018, which claims priority under 35 U.S.C. § 119(a-d) to International Application No. PCT/CN2017/072553, filed January 25, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on April 29, 2022, is acknowledged: Group I - claims 73-80 and 89.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 3, 2022.
	Likewise, the inventor or joint inventor should further note that this invention contains claims 81-88 and 90-95, drawn to nonelected inventions, without traverse, in the reply filed on April 29, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Next, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on February 3, 2022.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the In The Claims, filed April 29, 2022.
	Thus, a second Office action and prosecution on the merits of claims 73-80 and 89 is contained within.

Reasons for Allowance

	Claims 73-76, 78, 80 and 89 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a crystalline form of (7S)-7-(4-(but-2-ynoyl)cyclo-hexyl)-2-(4-phenoxyphenyl)-4,5,6,7-tetrahydropyrazolo[1,5-a]pyrimidine-3-carboxamide (Compound 1), as recited in claim 73.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 73, the entire text:
	has been deleted and replaced with the following:
---“	Crystalline Form A of Compound 1:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound 1

	wherein the crystalline form is an ethyl acetate solvate; and

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern comprising diffraction peaks having angle values (º 2) at 18.6º ± 0.2º 2, 19.8º ± 0.2º 2, and 20.6º ± 0.2º 2.”---

	In claim 74, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 73, wherein the crystalline form is further characterized by an X-ray powder diffraction pattern comprising additional diffraction peaks having angle values (º 2) at 5.3º ± 0.2º 2 and 16.9º ± 0.2º 2.”---


	In claim 75, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 73, wherein the crystalline form is further characterized by an X-ray powder diffraction pattern comprising additional diffraction peaks having angle values (º 2) at 5.3º ± 0.2º 2, 10.9º ± 0.2º 2, 16.9º ± 0.2º 2, 21.1º ± 0.2º 2, 22.5º ± 0.2º 2, and 22.8º ± 0.2º 2.”---

	In claim 76, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 73, wherein the crystalline form is further characterized by an X-ray powder diffraction pattern comprising additional diffraction peaks having angle values (º 2) at 5.3º ± 0.2º 2, 10.9º ± 0.2º 2, 11.2º ± 0.2º 2, 13.4º ± 0.2º 2, 14.4º ± 0.2º 2, 16.9º ± 0.2º 2, 21.1º ± 0.2º 2, 21.7º ± 0.2º 2, 22.5º ± 0.2º 2, 22.8º ± 0.2º 2, 23.6º ± 0.2º 2, and 24.3º ± 0.2º 2.”---

	In claim 78, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 73, wherein the crystalline form is further characterized by a differential scanning calorimetry curve in accordance with Figure 2B.”---

	In claim 80, the entire text:
	has been deleted and replaced with the following:
---“The crystalline form of claim 73, wherein the crystalline form is further characterized by a thermogravimetric analysis curve in accordance with Figure 2B.”---

	In claim 89, the entire text:
	has been deleted and replaced with the following:

---“	A process for preparing crystalline Form A of Compound 1 of claim 73:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Compound 1

	wherein the crystalline form is an ethyl acetate solvate;

	wherein the crystalline form is characterized by an X-ray powder diffraction pattern comprising diffraction peaks having angle values (º 2) at 18.6º ± 0.2º 2, 19.8º ± 0.2º 2, and 20.6º ± 0.2º 2; and

	wherein the process comprises the following steps:

(a)	dissolving an amorphous form of Compound 1 in a solvent selected from the group consisting of acetic acid, acetone, acetonitrile, chloroform, dichloromethane, N,N-dimethylacetamide, dimethylsulfoxide, 1,4-dioxane, ethanol, ethyl acetate, isopropanol, isopropyl acetate, methanol, methyl isobutyl ketone, 1-methyl-2-pyrrolidone, tetrahydrofuran, 2-methyltetrahydrofuran, and toluene, or a mixture thereof;

(b)	adding an anti-solvent selected from the group consisting of cyclohexane, n-heptane, n-hexane, methyl tert-butyl ether, petroleum ether, and water, or a mixture thereof, to the solution provided in step (a), to induce precipitation; and

(c)	maintaining the mixture provided in step (b) at a temperature below 25ºC or at a temperature of 25ºC, to precipitate the crystalline Form A of Compound 1 of claim 73.”---

	Claims 81-88 and 90-95 have been cancelled.

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Asako Kubota (Reg. No. 76,692) on May 3, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624